Citation Nr: 1541818	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing was held before the Board in September 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

A May 2012 Initial Psychiatric Evaluation completed by M. K., M.D., diagnoses the Veteran with PTSD, chronically untreated.  This diagnosis satisfies the first prong of the service connection claim.

As to the Veteran's stressors, an examination was performed by S.P., Ph.D. in December 2011.  At the examination, the Veteran reported several stressors.  These stressors were consistent with the ones reported in his October 2011 statement.  First, the Veteran described staying in the village with a prostitute and waking up in the middle of the night to a man standing over him with a knife.  The Veteran escaped.  The examiner noted the Veteran was disciplined for this action and stated "it is unclear how this episode of misconduct constituted a traumatic stressor for him".  

Additionally, the Veteran reported leaving Phan Thiet and riding on a Korean helicopter to Cam Ranh Bay.  While on the helicopter, they started to take enemy fire.  The people aboard the helicopter blamed the fire on the fact that the Veteran was an American and he felt that they might throw him off.  However, the Veteran then indicated he did not really worry about this incident as he had his rifle.  The examiner notes the Veteran's story appears to make little sense as well as the fact that the Veteran admitted this did not cause him much worry.  Therefore, it should not be described as a stressor.

Another stressor was described in Phan Thiet where the Veteran went with a couple of guys in the infantry to "kill some gooks".  He followed the group over the hill overlooking a cove where there was a fishing place.  The people he was with starting shooting at people fishing.  The Veteran said he would not do it and walked away, but noted that was the worst experience of his life.  The examiner again noted the Veteran was in no danger himself and appears to be disturbed by agreeing to accompany men in criminal activity.  This is again unclear how the Veteran constitutes this participation in criminal activity as a stressful experience.

Last, the Veteran reports worrying not so much about the Tet Offensive but about sleeping at night.  He indicated Phan Thiet was a hotspot with no running water and just a jungle.  The mortars and rockets bothered him, particularly as a 19 year old.  However, the examiner notes the Veteran does not indicate any hostile activity during this time and no involvement in direct combat exposure.  

The examiner found the results of the current evaluation "clearly indicate the Veteran has not been exposed to traumatic combat stressors of any kind" nor did his military occupational specialty of supply clerk entail direct combat exposure.  The examiner also notes the Veteran reports no psychiatric symptoms of any kind.  Therefore, no mental health diagnosis was given at this examination.

However, the Veteran also testified at the September 2014 hearing to an additional stressor, which included an event during the Tet Offensive.  He described being on a temporary duty assignment at Phan Thiet base working to make sure cargo was taken off the airplanes, Chinook helicopters and off the docks and merchant marine ships when they would come in.  Then he was responsible for making sure the cargo got to its destination.  But during the Tet Offensive in December, for two days his location was mortared, rocketed, and shot at.  The Veteran testified that two American aircraft bombed the area where the jungle and the perimeter met, which he believes saved their lives.  The Veteran also recounted his Sergeant hollering down into a bunker saying, "guys, if we take a direct hit, we are all going to die".  He remembers the rockets, the mortars and the base being obliterated around him.  This stressor does not appear to have been described to the December 2011 examiner.

In light of the medical diagnosis of PTSD along with the additional stressor which the Veteran contends occurred during the Tet Offensive, the Board finds that another examination is necessary to obtain a medical opinion as to whether there is a link between the current symptomatology and the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's mental health and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA mental disorders/PTSD examination by a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder found.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  

The examiner should provide the diagnosis or diagnoses for all psychiatric disorders present.  If PTSD is not diagnosed, the examiner should explain why and offer an opinion as to whether such disorder is at least as likely as not (50 percent or greater probability) of service onset or otherwise related thereto.  If PTSD is diagnosed, the examiner should identify the stressor or stressors and whether any is based on fear of hostile military or terrorist activity.  The examiner should also comment on the adequacy of the stressor or stressors underlying a diagnosis of PTSD.  

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

